DETAILED ACTION
This office action is in response to amendments filed 10/13/2022. It should be noted that claims 1, 11, 13-14, and 17 have been amended, and claims 21-24 have been added.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Becker 5,584,669.
Becker discloses, regarding claim 17, a high and low-pressure integrated air pump 1, comprising: a housing (see 3) including an air inlet 32 and an air outlet 38; a high-pressure pump 10 disposed within the housing in fluid communication with the air inlet 32 and the air outlet 38; a first high-pressure check valve (substantially broad - see valve 27 at port 12; this valve is “high-pressure” as it’s connected to the outlet of pump 2) separating the high-pressure pump 10 from the air inlet 32; a low-pressure pump 5 disposed within the housing and in fluid communication with the air inlet 32 and the air outlet 38; a first low-pressure check valve (substantially broad - see valve 27 at port 37; this valve is “low-pressure” in relation to valve 27 at port 38) separating the low-pressure pump 5 from the air outlet 38; and a second high-pressure check valve (substantially broad - see valve 27 at port 34) separating the high-pressure pump 10 from the low-pressure pump 5 (see how valve 27 at 34 is positioned between pumps 5 and 10); Re claim 18, wherein the housing (3) includes an exhaust 33 (substantially broad); Re claim 19, wherein the housing includes a retainer 18 (substantially broad) for supporting and mounting of at least a portion of the low-pressure pump 5, and at least one support 19 (substantially broad) for supporting and mounting of at least a portion of the high-pressure pump 10; Re claim 20, wherein: the low-pressure pump 5 is disposed between the high-pressure pump 10 and the air inlet 32, and the first high-pressure check valve (see valve 27 at port 34) is disposed between the high-pressure pump 5 and the low-pressure pump 10.

Allowable Subject Matter
Claims 1-16 and 21-24 are allowed. The reasoning is clear from the prosecution record.

Response to Arguments
Applicant’s arguments with respect to claims 17-20 have been considered but are moot due to the new interpretations of the valves in Becker. It should be noted that the terms “high-pressure” and “low-pressure” are relative and substantially broad.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peter J Bertheaud whose telephone number is (571)272-3476. The examiner can normally be reached 9am - 5pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 5712727118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




PJB
/PETER J BERTHEAUD/Primary Examiner, Art Unit 3746